Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is a final Office Action in response to a non-final Office Action reply filed 8/10/22 in which claim 1 was amended and claims 3 and 6 were canceled.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
 (b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-5 and 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 ln 21 recites the limitation "an upper end of a mouth portion of the body portion” and it is unclear how the mouth portion, initially recited as “provided below the body portion” (lns 2-3), can later be recited as a mouth portion of the body portion (ln 21).
Claim 1 ln 25 recites the limitation "the hole having a first diameter".  There is insufficient antecedent basis for this limitation in the claim.  It is suggested to define the hole having a first diameter earlier in the claim (Examiner notes that ln 3 recites “a hole with a diameter smaller than a maximum inner diameter of the body portion”, but not "a hole having a first diameter").
Claims 2, 4-5 and 7-8 are similarly unclear as claim 1 because they depend from claim 1, therefore all claims are unclear.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Yuyama (US 2017/0008230) in view of Ferguson et al (US 8430230).
Yuyama teaches a three-dimensional shaping device comprising: a material storage unit (Fig. 2 – element 8) including a cylindrical body portion (larger diameter portion) and a mouth portion (smaller diameter portion) which is provided below the body portion and which has a hole with a diameter smaller than a maximum inner diameter of the body portion, the mouth portion has the hole having a first diameter from the upper end of the mouth portion to a lower end of the mouth portion adjacent the melting unit (Fig. 2), and configured to store a material in a form of pellet ([0025]); wherein the material storage unit includes an inclined portion whose inner diameter decreases from the body portion toward the mouth portion (inclined portion between larger and smaller diameter portions of element 8); a melting unit configured to melt the material supplied through the mouth portion of the material storage unit to form a shaping material (element 1); and a nozzle (element 2) configured to discharge the shaping material toward a stage (Abstract).
Yuyama does not teach a material supply unit configured to supply the material to the body portion of the material storage unit; a remaining state detection unit configured to detect a remaining state of the material stored in the material storage unit; a remaining amount determination unit configured to determine whether a remaining amount of the material stored in the material storage unit is less than a first reference value based on the remaining state; and a control unit configured to control, when the remaining amount is less than the first reference value, the material supply unit to supply the material to the material storage unit until the remaining amount is equal to or larger than the first reference value, wherein the first reference value is determined as a value at which a height of the material stored in the material storage unit when the remaining amount is equal to the first reference value is less than a height of an upper end of a mouth portion of the body portion; wherein when the remaining amount is less than the first reference value, the control unit controls the material supply unit to supply the material to the material storage unit until the remaining amount is equal to or larger than a second reference value, which is different from and larger than the first reference value, and the second reference value is determined as a value at which a height of the material stored in the material storage unit when the remaining amount is equal to the second reference value is less than the height of the upper end of the body portion and more than the first reference value; wherein at least a part of the material storage unit is transparent, and the remaining state detection unit is an optical sensor configured to optically detect the remaining state from an outside of the material storage unit via a transparent portion of the material storage unit; wherein the first reference value when a first material is used as the material is larger than the first reference value when a second material having a maximum outer dimension larger than that of the first material is used as the material; wherein the first reference value is determined as a value at which the height of the material stored in the material storage unit when the remaining amount is equal to the first reference value is less than a height of an upper end of the mouth portion; and the three-dimensional shaping device further comprising: a material supply pipe coupling the material supply unit and the material storage unit; a supply-side coupling portion provided in the material supply unit and coupling to the material supply pipe; a receiving-side coupling portion provided in the material storage unit and coupling to the material supply pipe; and a material pumping mechanism configured to pump the material from the material supply unit to the material storage unit via the material supply pipe, wherein the receiving-side coupling portion is positioned above the supply-side coupling portion.
However, in a related field of endeavor pertaining to a hopper loader for supplying material to molding machines, Ferguson et al teach the particulate material is pneumatically conveyed to the hopper 10 via a hose 20 (col 3 lns 54-56) which implies a material supply unit configured to supply the material to the body portion of the material storage unit; sensor 96, a proximity or alternatively, an optical sensor, which is operatively connected to a control device by an electric conduit (col 6 lns 36-39) and the operator may also make adjustments in the vertical positioning of the sensor 96 to ensure sufficient quantities of particulate matter are delivered to the hopper loader 10 (col 7 lns 48-51) and a translucent, or most preferably transparent side wall 100 of the hopper 90 (col 7 lns 26-27) which implies a remaining state detection unit configured to detect a remaining state of the material stored in the material storage unit; a remaining amount determination unit configured to determine whether a remaining amount of the material stored in the material storage unit is less than a first reference value based on the remaining state; and a control unit configured to control, when the remaining amount is less than the first reference value, the material supply unit to supply the material to the material storage unit until the remaining amount is equal to or larger than the first reference value, wherein the first reference value is determined as a value at which a height of the material stored in the material storage unit when the remaining amount is equal to the first reference value is less than a height of an upper end of the body portion; wherein when the remaining amount is less than the first reference value, the control unit controls the material supply unit to supply the material to the material storage unit until the remaining amount is equal to or larger than a second reference value, which is different from and larger than the first reference value, and the second reference value is determined as a value at which a height of the material stored in the material storage unit when the remaining amount is equal to the second reference value is less than the height of the upper end of the body portion and more than the first reference value; wherein at least a part of the material storage unit is transparent, and the remaining state detection unit is an optical sensor configured to optically detect the remaining state from an outside of the material storage unit via a transparent portion of the material storage unit. 
Ferguson et al also teach particulate material of different sizes (col 1 lns 54-56 & col 3 lns 46-54) and making adjustments to the operation that can result from size differences (col 7 lns 39-41) and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the first reference value when a first material is used as the material be larger than the first reference value when a second material having a maximum outer dimension larger than that of the first material is used as the material; wherein the first reference value is determined as a value at which the height of the material stored in the material storage unit when the remaining amount is equal to the first reference value is less than a height of a mouth portion of the body portion. 
Ferguson et al also teach a material supply pipe (Fig. 1 - element 20) which would couple the material supply unit and the material storage unit; and implies a supply-side coupling portion provided in the material supply unit and coupling to the material supply pipe; and a receiving-side coupling portion provided in the material storage unit and coupling to the material supply pipe; and the particulate material is pneumatically conveyed to the hopper 10 via the hose 20 (col 3 lns 54-56) which implies a material pumping mechanism configured to pump the material from the material supply unit to the material storage unit via the material supply pipe, wherein the receiving-side coupling portion is positioned above the supply-side coupling portion (Fig. 1).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ferguson et al with those of Yuyama by using Ferguson et al’s hopper loader in order to automate the hopper filling process.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yuyama (US 2017/0008230) in view of Ferguson et al (US 8430230) and further in view of what is well known in the art.
The previous combination teaches the invention as discussed above.
The previous combination does not teach an impact generation unit configured to apply an impact to the material stored in the material storage unit. 
However, an impact generation unit is well known in the art and as such it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have an impact generation unit configured to apply an impact to the material stored in the material storage unit in order to reduce clogging and/or bridging in the hopper.
Response to Arguments
Applicant's arguments filed 8/10/22 have been considered but are moot in view of the new ground(s) of rejection. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES SANDERS whose telephone number is (571)270-7007.  The examiner can normally be reached on M-F 11-7.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAMES SANDERS/Primary Examiner, Art Unit 1743